                                                                                                                               FILED
                                                                                                                         U.S. DISTRICT COURT
AO 24513 (Rev. ()2118)   Judgment in a Criminal Case
                                                                                                                     EASTERN DISTRICT ARKANSAS
                         Sheet l



                                            UNITED STATES DISTRICT COURlfAMESW.Mcc... .,,.......                                      RK
                                                              Eastern District of Arkansas                       By:____-t-'f-ff----:~~=
                UNITED STATES OF AMERICA                                             .JUDGMENT IN A CRJl\UNAL CASE
                                     v.
                           SIDNEY AVERY                                              Case Number: 4:18-CR- 543-BD-1

                                                                                     USfvl Number: 09775-028

                                                                                      Nicole Lybrand
                                                                                     Defendant's Attorney _ _ _ _ _ _ _ _ _ _ __

THE DEFENDANT:
fll plcackd guilty to count(s)            1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contcndcrc to count(s)
   which WilS ilccepted by the court.
D ,vas  found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                     Nature of Offense                                                          Offense Ended                 Count

 18 U.S.C. 1791 (a)(2)                Possession of a prohibited object by a prison inmate                       6/9/2018                     1




       The defendant is sentenced as provided in pages 2 through            _ _4___ of this judgment. The sentence is imposed pursuant to
the Sentencing: Reform Act of 1984.

D The defendant has       been found not guilty on count(s)

D Count(s)                                                0    JS    D arc dismissed on the motion of the     United States.

          It is ordered that the defendant must notifv the United States attornev for this district within 30 davs of any charnze of name. residence.
or mailing: address until_ ,~II tines. rcstitutio!1,_costs. and special assessments imposed by this judgment arc li1fly paid. If ordered to pay'rcstitution.
the defendant must not1Jy the court and Unncd States attorney ofmatenal changes m economic circumstances.

                                                                             1/22/2019
                                                                            Date of Imposition of Judgment




                                                                            Signature of Judge




                                                                            Beth Deere, U.S. Magistrate Judge
                                                                            Name and Title of Judge
AO 2458 (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 -- Imprisonment

                                                                                                                                  Judgment   Page _ _2__ of   4
DEFENDANT: SIDNEY AVERY
CASE NUMBER: 4:18-CR- 543-BD-1

                                                                                          ll\'IPRISON1\1ENT

                              T'he defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

   2 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
   imposed.



             D               The court makes the following recommendations to the Bureau of Prisons:




             liZ!            The ddcndant is remanded to the custody of the United States Marshal.

             D               The defendant shall surrender to the United States Marshal for this district:

                              D             at                                 D   a.m.     D    p.m.    011


                              D             as notified by the United States Marshal.

             D               The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

                              D             before 2 p.m. on

                              D             as notified by the United States Marshal.

                              D             as notified by the Probation or Pretrial Services Office.



                                                                                                RETURN

 I h,1vc c:'<.ecuted this judgment as follows:




                               Defendant delivercd on                                                                 to

 at . . . . . . . . . . . . . . . . . . .                                          with a certified copy of this judgment.



                                                                                                                                UNITED STATES MARSHAL



                                                                                                        By------------------
                                                                                                                             DEPUTY UNITED STATES MARSHAL
AO 24513 (Rev. 02,'18)   Judgment in a Criminal Case
                         Sheet 5   Criminal Monetary Penalties
                                                                                                            Judgment   Page ____   3 __   of         4
 DEFENDANT: SIDNEY AVERY
 CASE NUMBER: 4:18-CR- 543-BD-1
                                                 CRIMINAL l\rlONETARY PENALTIES
      The <kfendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6 .


                          Assessment                  .JVTA Assessment'"                Fine                       Restitution
 TOTAl,S             $ 25.00                       $ 0.00                             $ 0.00                    $ 0.00



 D    The determination of restitution is deferred until
                                                         ----
                                                              . An Amended Judgment in a Criminal Case                             (AO 245CJ   will be entered
      atier such determination.

 D    The delcnd:rnt must make restitution (including community restitution) to the following payees in the amount listed b<:low.

      If the defendant makes a partial payment, each payee shall receive an approximately propor.tioncd payment, u_nless sp<;:cified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C. ~ 3664(1), all nontcdcral v.1et1ms must be paid
      bdiJre the United States is paid.

 :\amt' of Pavcc                                                        Total Loss 1'*           Restitution Ordered             Prioritv or Percentage




 IOL\LS                                 $                          0.00           $                         0.00
                                                                                      -----------


 D      f{estitution :imotmt ordered pursuant to pica agreement S

 D     The defendant must pay interest on restitution and a fine of more than S2,500, unless the restitution or fine is paid in full before the
       tifkenth day after the date of the judgment, pursuant to 18 U.S.C. ~ 36 l 2(t). All of the payment options on Sheet 6 may be subject
       tu penalties for delinquency and default. pursuant to 18 U.S.C. ~ 36 I 2(g).

 D      The court detcnnined that the defendant docs not have the ability to pay interest and it is ordered that:

        D    the interest requirement is waived for the            D fine     D restitution.
        D    the interest requirement for the         0     fine    •     restitution is modified as follows:


 * Justice for Yictirns of Trafticking Act of 2015, ~ub. L. No. _! 14-22.                            ,     _ _         _     .           .
 '"•' I· 1nduH.!S tor the total amount ot losses arc rcqwred under Chapters l 09A, 110, l l0A, and 11.,A oi T 1tlc 18 for oftenses Cl11rnmtted on or
 alter September 13. 1994. but before April 23, 1996.
AO 24~B (Rev. 02!181 Judgment in a Criminal Case
                      Sheet 6    Schedule of Payments
                                                                                                           Judgment    Page     4      of        4
DEFENDANT: SIDNEY AVERY
CASE NUMBER: 4:18-CR- 543-BD-1

                                                           SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     fit]   Lump sum payment ofS _2_5_.0_0_____ due immediately, balance due

             D    not later than                                      . or
             D    in ac<.:ordancc with      D     C,       D   D,   D E,or    D    F below: or

B     D Payment to begin immediately (may be combined with                   DC.        D D,or      0 F below); or

(·    D Payment in equal            ______ (e.g., weekly. month Iv, quarterlv) installments of S ________ __________ over a period of
                                           to commence
                           (e.g .. 111011ths or _vears),      _____ (e.g. 30 or 60 days) after the date of this judgment: or

D     D Payment in equal          ______ (e.g., weekly. month/v, ,,uarter/v) installments of $ ________ over a period of
                           (e.g.. mo11ths orvearsJ, to commence
                                                            _____ (e.g. 30 or 60 days/ after release from imprisonment to a
             term of supervision; or

F     O Payment during the tenn of supervised release wi11 commence within        _ _ _ _ _ (e.g .. 30 or 60 days) after release from
             imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time: or

F     D Special instructions regarding the payment ofctiminal monetary penalties:




Unkss the coyrt ha~ expressly ordcr~d ~thcrwise, if this judgment imposes imprisonment. payment of criminal monetary penalties is due during
the pcnod ot 1mpnsonment. All cnnnnal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The dckndant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers ri11cl11Ji11g defe11da111 numbe,), Total Amount. Joint and Several Amount,
      and corresponding payee, if appropriate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the follo\\ing property to the United States:



P:1ymcnts shal I be applied in the following order: ( l) assessment, (2) restitution principal. (3) restitution interest, (4) fine principal, (5) fine
interest, ((i) community restitution, (7) .IVT A assessment, (S) penalties. and (9) costs, including cost of prosecution and court costs.
